Citation Nr: 1504187	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Service connection for degenerative joint disease (DJD) of the lumbar spine (a back disorder), as secondary to the service-connected right knee disability.  

2.  Service connection for degenerative joint disease (DJD) of the left knee (a left knee disorder), as secondary to the service-connected right knee disability.

3.  Service connection for left leg numbness, as secondary to the service-connected right knee disability. 

4.  Service connection for left arm numbness as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1981 to May 1984, and from October 1986 to March 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Saint Louis, Missouri, and Winston-Salem, North Carolina, respectively.  The April 2009 rating decision denied service connection for a left knee disorder and a back disorder, and the November 2009 rating decision denied service connection for left arm numbness and left leg numbness.  In evaluating this case, the Board has reviewed the physical claim file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In addition to the issues on appeal, the Veteran also filed Notices of Disagreement (NODs) requesting higher initial ratings for right knee DJD with instability and a psychiatric disability, and disagreed with the denial of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See April 2009 and November 2009 NODs.  However, the Veteran only perfected an appeal with respect to the issues of service connection for a left knee disorder, a lumbar spine disorder, left leg numbness, and left arm numbness.  See March 2010 VA Form 9.  Accordingly, the issues of entitlement to higher initial ratings for right knee DJD with instability and a psychiatric disability, and a TDIU are not before the Board on appeal.

The Veteran was scheduled for a Decision Review Officer (DRO) hearing in November 2010.  However, in a November 2010 statement, the authorized representative withdrew the request for a DRO hearing.  Accordingly, the Board finds that the DRO hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board notes that VA received additional evidence after the issuance of the March 2010 statements of the case (SOCs).  In December 2014, the authorized representative submitted a waiver of the right to an initial review of such evidence by the RO.  As such, the Board will proceed to consider the case.  See 38 C.F.R. 
§ 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Back Disorder

The Veteran contends that service connection for a back disability is warranted as secondary to the service-connected right knee disability.  Specifically, the Veteran stated that the back disability resulted from the lack of cartilage in the right knee, which causes low back pain and that bone-to-bone contact of the right knee caused stress on the lower back.  See December 2008 VA Form 21-4138.  He also stated that he started putting more weight on the left side due to right knee pain and instability.  See July 2009 VA Form 21-4138; March 2010 VA Form 9 and attached statement.  The Veteran is service connected for right knee status post total knee arthroplasty, which was previously rated as right knee DJD with instability (a right knee disability).

In an October 2008 private report, J.G., M.D., stated that the cause of the back disability is unknown and that some of it can be related to genetics.  He also indicated that the fact that the Veteran had a significant right knee problem early in his military career would suggest favoring this right knee, which could have an effect on the low back and so the back disability is possibly related to the right knee disability.  Such a statement of relationship in terms of mere possibility rather than probability does not constitute an opinion of any probative value. 

In connection with this appeal, the Veteran underwent a VA examination of the spine in February 2009.  After considering the Veteran's history and reviewing the claims file, the February 2009 VA examiner noted that the Veteran had an altered gait, which was indicated to be due to the right knee disability.  The VA examiner wrote that an altered gait could affect the Veteran's back; however, the February 2009 VA examiner then stated that he could not resolve this issue without resorting to mere speculation.  In addition to stating the relationship in terms of mere possibility rather than probability, the February 2009 VA examiner did not indicate why he could not resolve this issue without resorting to mere speculation.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that such a purported opinion that does not state the basis for inability to render a nexus opinion is inadequate except in limited circumstances.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).  

Accordingly, the Board finds that both the October 2008 private report by, J.G., M.D., and the February 2009 VA back examination report do not constitute opinions of probative value on the question of secondary service connection; therefore, neither statement is adequate because neither provided an opinion, and neither provided a rationale in support of the statement as to the etiology of the back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).  The Board finds that a new VA examination with secondary service connection opinions (as to both causation and aggravation) is required to help determine the etiology of the back disorder, to include as due to the service-connected right knee disability.  See 38 C.F.R. § 3.310 (2014). 

Service Connection for a Left Knee Disorder

The Veteran contends that service connection for a left knee disorder is warranted as secondary to the service-connected right knee disorder.  Specifically, he stated that he started putting more weight on the left knee due to right knee pain and instability.  See July 2009 VA Form 21-4138; March 2010 VA Form 9 and attached statement.  The February 2009 VA examination shows a diagnosis of left knee osteoarthritis.

In an October 2008 private report, J.G., M.D., stated that the cause of the left knee disorder is unknown and that some of it can be related to genetics.  He also indicated that the fact that the Veteran had a significant right knee problem early in his military career would suggest favoring this right knee, which could have an effect on the left knee and so the left knee disorder is possibly related to the right knee disability.  

The Veteran underwent a VA examination of the left knee in February 2009.  After considering the Veteran's history and reviewing the claims file, the February 2009 VA examiner stated that the Veteran could certainly have had an alteration in gait where he shifts weight from the right knee to the left knee.  The February 2009 VA examiner then stated that given the history and the opinion by J.G., M.D., he could not resolve this issue without resorting to mere speculation.  The February 2009 VA examiner did not indicate why he could not resolve this issue without resorting to mere speculation.  The Court has made it clear that such an opinion is inadequate except in limited circumstances.  See Jones, 23 Vet. App. 382 (2010).  Accordingly, the Board finds that the February 2009 VA left knee examination report is inadequate because it did not provide an opinion with rationale as to the etiology of the left knee disability.  See Barr, 21 Vet. App. 303.  The Board finds that a new VA examination with opinion is required to help determine the etiology of the left knee disorder, to include as due to the service-connected right knee disability.   

Service Connection for Left Leg and Left Arm Numbness

The Veteran contends that service connection is warranted for left leg and left arm numbness as secondary to the service-connected right knee disability.  Specifically, the Veteran stated the pain in the right knee caused him to shift all usage to the left side causing the left leg and left arm numbness.

When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  Barr, 21 Vet. App. 303.  In this case, the Veteran underwent a VA examination of the peripheral nerves in February 2010.  During the examination, the Veteran reported that the entire left arm and left leg remain numb on a constant basis and that left arm and left leg numbness started in May 2009.  The February 2010 VA examiner diagnosed left upper and lower extremity paresthesias and opined that right knee degenerative joint disease would not cause upper and lower extremity numbness.  However, the VA examiner did not provide a rationale for such opinion and did not provide an opinion as to whether the right knee disability aggravated left leg and left arm numbness.  Accordingly, the Board finds that the February 2010 opinion is inadequate.   See Barr, 21 Vet. App. 303; Jones, 23 Vet. App. 382 (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).  The Board finds that a new VA examination with opinion is required to help determine the etiology of the claimed left arm and left leg numbness.   
  
Accordingly, the case is REMANDED for the following action:

1. 1. Schedule the Veteran for the relevant VA examination(s) and/or opinion(s) in order to assist in determining the etiology of the back disorder, left knee disorder, left leg numbness, and left arm numbness.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination(s).  A detailed history of relevant symptoms should be obtained from the Veteran.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Back

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected right knee disability caused the current lumbar spine DJD?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected right knee disability aggravated (that is, permanently worsened in severity) the current lumbar spine DJD? 

If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  

The examiner should specifically comment on the October 2008 opinion by J.G., M.D., that the back disorder is possibly related to the right knee disability.  

Left Knee:

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected right knee disability caused the current left knee osteoarthritis?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected right knee disability aggravated (that is, permanently worsened in severity) the current left knee osteoarthritis? 

If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of left knee disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  

The examiner should specifically comment on the October 2008 opinion by J.G., M.D., that the left knee disorder is possibly related to the right knee disability.  

Left Leg Numbness (Paresthesia):

Please list all diagnoses related to any neurological disorder(s) of the left leg and provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected right knee disability caused a left leg neurological disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected right knee disability aggravated (that is, permanently worsened in severity) a left leg neurological disorder? 

If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of any neurological disorder of the left leg prior to onset of aggravation, or by the earliest medical evidence created at any time between onset of aggravation and receipt of medical evidence establishing the current level of severity.  

Left Arm Numbness (Paresthesia):

Please list all diagnoses related to any neurological disorder(s) of the left arm and provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected right knee disability caused a left arm neurological disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected right knee disability aggravated (that is, permanently worsened in severity) a left arm neurological disorder? 

If it is the examiner's opinion that there is aggravation, he/she should identify the baseline level of severity of any neurological disorder of the left arm prior to onset of aggravation, or by the earliest medical evidence created at any time between onset of aggravation and receipt of medical evidence establishing the current level of severity.  

2. Thereafter, the issues of service connection on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



